Title: From George Washington to United States Senate, 4 January 1797
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate, 
                            United States January the 4th 1797
                        
                        I lay before you, for your consideration, a treaty which has been negociated
                            and concluded on, the twenty ninth day of June last, by Benjamin Hawkins, Andrew Pickens,
                            and George Clymer, Commissioners, on behalf of the United States, with the Creek Indians,
                            together with the Instructions which were given to the said Commissioners and the
                            proceedings at the place of Treaty.
                        I submit also the proceedings and result of a Treaty held at the City of New-York on behalf of the State of New York with certain Nations or Tribes of Indians
                            denominating themselves the Seven Nations of Canada.
                        
                            Go: Washington
                            
                        
                    